Name: Council Decision of 22 May 2000 amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: political geography;  Europe;  international law;  economic geography;  criminal law;  international affairs
 Date Published: 2000-05-24

 Avis juridique important|32000D0348Council Decision of 22 May 2000 amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia Official Journal L 122 , 24/05/2000 P. 0007 - 0026Council Decisionof 22 May 2000amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia(2000/348/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/318/CFSP(1) adopted by the Council on 10 May 1999 concerning additional restrictive measures against the Federal Republic of Yugoslavia (FRY) and in particular Article 1(1) thereof, in conjunction with Article 23(2) of the Treaty on European Union,Taking into account Council Common Position 2000/56/CFSP(2);Whereas:(1) By implementing Decision No 1999/319/CFSP(3) the Council adopted a list of persons reported for non-admission in the Member States.(2) This list needs to be updated,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 1999/319/CFSP shall be replaced by the following:"Article 1The persons to which the obligation of non-admission referred to in Article 1 of Common Position 1999/318/CFSP applies are the following:>TABLE>"Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 22 May 2000.For the CouncilThe PresidentJ. Gama(1) OJ L 123, 13.5.1999, p. 1. Common Position as amended by Common Position 1999/604/CFSP (OJ L 236, 7.9.1999, p. 1).(2) OJ L 21, 26.1.2000, p. 4.(3) OJ L 123, 13.5.1999, p. 3. Decision as last amended by Decision 1999/612/CFSP (OJ L 242, 14.9.1999, p. 32).